Name: Commission Regulation (EEC) No 1981/83 of 18 July 1983 amending for the sixth time Regulation (EEC) No 1842/81 in respect of the grant of adjusted refunds in the case of cereals exported in the form of certain spirituous beverages
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  trade policy;  natural and applied sciences;  agricultural activity
 Date Published: nan

 19.7.1983 EN Official Journal of the European Communities L 195/37 COMMISSION REGULATION (EEC) No 1981/83 of 18 July 1983 amending for the sixth time Regulation (EEC) No 1842/81 in respect of the grant of adjusted refunds in the case of cereals exported in the form of certain spirituous beverages THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1451/82 (2), and in particular Articles 16 (6) and 24 thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regulation (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), and in particular Article 12 thereof, Whereas Commission Regulation (EEC) No 1842/81 (4), as last amended by Regulation (EEC) No 2938/82 (5), lays down the procedure for granting adjusted refunds on cereals exported in the form of certain spirituous beverages; Whereas, in some cases, green malt is used in place of ordinary malt; whereas it is necessary therefore to specify the permissible moisture content of that product and the coefficient to be used for calculating the equivalent weight of malt with a moisture content of 7 % of green malt; Whereas grain whisky is described in Article 17 of Regulation (EEC) No 1842/81 as whisky made from 15 % barley or an equivalent quantity of malt and 85 % cereals; whereas, although these quantities are on the whole probable, they exceed or fall short of those actually used in each distillery; whereas it is appropriate, therefore, to delete from the said Article 17 all reference to those quantities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1842/81 is hereby amended as follows: 1. Article 1 (3) is replaced by the following: 3. For the purposes of this Regulation, the weight of cereals to be taken into consideration for calculation of the payment shall be the net weight, if the moisture content is not more than 16 %. If the moisture content of the cereals used is more than 16 %, but not more than 17 %, the weight to be taken into consideration shall be the net weight reduced by 1 %. If the moisture content of the cereals used is more than 17 %, but not more than 18 %, the reduction shall be 2 %. If the moisture content of the cereals used is more than 18 % the reduction shall be two percentage points for each percentage point of moisture above 16 %. For the purposes of this Regulation, the weight of malt other than green malt referred to in Article 10 to be taken into consideration for calculation of the payment shall be the net weight, if the moisture content is not more than 7 %. If the moisture content is more than 7 %, but not more than 8 %, the weight to be taken into consideration shall be the net weight reduced by 1 %. If the moisture content of the malt used is more than 8 % the reduction shall be two percentage points for each percentage point of moisture above 7 %. The standard Community method for determining the moisture content of cereals and malt intended for production of the spirituous beverages referred to in Regulation (EEC) No 1188/81 shall be that shown in Annex II to Regulation (EEC) No 2731/75. 2. Article 10 is replaced by the following: Article 10 The coefficient to be used for calculating the barley equivalent of malt referred to in Article 7 of Regulation (EEC) No 1188/81 shall be 1,33. However, where the malt that is placed under control is green malt with a moisture content of between 43 and 47 %, the coefficient to be used for calculating the equivalent weight of malt with a moisture content of 7 % shall be 0,57. 3. Article 17 is replaced by the following: Article 17 For the purposes of Article 16: (a) grain whisky  means whisky made from malt and cereals; (b) malt whisky  means whisky made exclusively from malt; (c) Irish whiskey, category A  means whisky obtained from malt and cereals, the malt content being less than 30 %; (d) Irish whiskey, category B  means whisky made from barley and malt, with at least 30 % malt; (e) the percentage of the various types of cereal used in the manufacture of the spirituous beverages referred to in Article 13 (2) shall be determined taking account of the total quantities of the various types of cereals employed for the manufacture of the spirituous beverages referred to in Article 2 of Regulation (EEC) No 1188/81. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 281, 1. 11. 1975, p. 1. (2) OJ No L 164, 14. 6. 1982, p. 1. (3) OJ No L 121, 5. 5. 1981, p. 3. (4) OJ No L 183, 4. 7. 1981, p. 10. (5) OJ No L 308, 4. 11. 1982, p. 12.